Citation Nr: 0809732	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO. 06-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than 
December 27, 2004, for the grant of service connection for 
post-traumatic stress disorder (PTSD). 

2. Entitlement to an effective date earlier than 
December 27, 2004, for a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD with a 30 percent evaluation, effective 
December 27, 2004, and TDIU, with an effective date of 
December 27, 2004. The veteran disagreed with the effective 
date of the grant of service connection for PTSD and TDIU and 
the current appeal ensued. 

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown. This case is now ready for 
appellate review. 


FINDINGS OF FACT

1. The veteran filed a claim for a total disability rating on 
September 12, 2003.

2. With resolution of the benefit of the doubt, the veteran 
was unemployable due to service-connected disorders as of 
September 12, 2003. 

3. The veteran filed a claim for service connection for PTSD 
on December 27, 2004. 

4. By rating decision of July 2005, service connection for 
PTSD was granted with an evaluation of 30 percent, effective 
December 27, 2004.





CONCLUSIONS OF LAW

1. An effective date of September 12, 2003 for the grant of a 
total disability evaluation is warranted. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2007).

2. An effective date earlier than December 27, 2004 for the 
grant of service connection for PTSD is not warranted. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). 

To proceed to a decision on the merits would not be 
prejudicial to the veteran in this instance. In this case, 
the veteran received a Dingess letter, indicating what was 
necessary for substantiation of an earlier effective date 
claim. He received a grant of service connection and a grant 
of a total rating, and the effective date was provided at the 
time of the grants. The veteran's receipt of a Dingess letter 
in June 2006 indicates in part what is necessary to 
substantiate a claim for an earlier effective date. 
Therefore, the veteran had actual knowledge of what is 
necessary for substantiation of an earlier effective date 
claim and the error does not affect the essential fairness of 
the adjudication. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA treatment records, Social Security 
Disability records, and medical opinions provided by VA 
examiners. There are no known additional records or 
information to obtain. 

A hearing was offered, and the veteran declined. As such, the 
Board finds that the record as it stands, if required, 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.


Analyses of the Claims 

The veteran maintains that an effective date earlier than 
December 27, 2004, is warranted for the grant of service 
connection for PTSD and a total rating. 

Having carefully considered the appellant's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of the evidence as to the 
effective date of the grant of a total rating is in 
approximate balance and the claim will be granted on this 
basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993) (Observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the claimant 
shall prevail upon the issue). 

The Board presently grants an effective date of September 12, 
2003 for the total rating, based upon receipt of the 
veteran's claim, but denies the claim for an earlier 
effective date for the grant of service connection for PTSD.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2007). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2007). In a claim for a increased ratings, 
including total ratings, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date otherwise, date of the 
receipt of the claim. 38 C.F.R. § (o)(2) (2007). 

The veteran filed a claim for a total rating which was 
received by VA on September 12, 2003. The evidence received 
within one year prior to receipt of the claim includes an 
April 2003 VA medical examination. The veteran then reported 
that he experienced recurrent fungal infections to the feet, 
abnormal nail growth in his hands, and that he would 
experience burning, tingling, and numbness to the feet and 
hands, although the left hand had become progressively worse 
in these symptoms. He also reported sleep disturbances due to 
foot burning, numbness, aching and tingling.  

In a separate examination, the veteran was also noted to have 
both hearing loss and tinnitus. Although the examiner noted 
that the hearing loss was consistent with the veteran's age 
of 71, the examiner nonetheless opined that both hearing loss 
and tinnitus "could" be caused by the veteran's military 
service - both factors later cited by the RO in granting 
service connection for these disorders by rating decision 
dated in September 2003.

Associated medical treatment records indicate that the 
veteran had increasing difficulties with activities of daily 
living due to hearing loss, tinnitus, and the cold weather 
residual injuries of his hands and feet.  

In a rating decision dated September 3, 2003 and forwarded to 
the veteran on September 6, 2003, the RO granted service 
connection for hearing loss, tinnitus, cold weather injury 
residuals of the right hand, cold weather injury residuals of 
the left hand and assigned disability ratings of zero, 10, 30 
and 30 percent, respectively. Further, the RO granted 
increased ratings for cold weather residuals of the right and 
left feet to 30 percent. The cold weather residual injuries 
(evaluated at their maximum schedular ratings) were assigned 
effective dates of April 3, 2002. Thus, the veteran's 
combined schedular evaluation was 90 percent, effective April 
3, 2002. 

Shortly after submission of his claim for a total rating 
received on September 12, 2003, the veteran underwent a VA 
general medical examination in October 2003. It was noted 
that he was in receipt of service connection for cold injury. 
This included his hands and feet. The examiner indicated that 
the veteran's service-connected cold injury disability had 
significant impact on his ability to function, but with 
adaptations he should be able to secure sedentary employment. 
Thus, up to and including the time period ending October 
2003, the only evidence generated with a specific view 
towards ascertaining the impact of the service-connected 
disorders on the veteran's employability indicated that he 
was capable of such employment.

The initial indication of the veteran's unemployability due 
to service-connected disorders is dated in December 2003, the 
date the veteran underwent an evaluation for Chapter 31 
benefits. The extended evaluation occurred in December 2004. 
It was initially found that the combination of cold injury 
impairment (for which the veteran was in receipt of service 
connection) and other nonservice-connected disabilities 
created an employment handicap. In light of the veteran's 
service-connected and nonservice-connected conditions, his 
advanced age, lack of education and his wife's cognitive 
decline, he was found not to be employable and was not 
expected to improve within the next 12 months. 

The vocational rehabilitation counselor indicated that he did 
not believe that the veteran was employable or that he could 
benefit from the program. His PTSD was described as chronic 
and severe and he was noted to be involved in a PTSD/Korean 
War group therapy. A final feasibility determination 
indicated that cold weather injuries would in and of 
themselves severely impair and limit his ability to obtain 
and retain suitable employment. In March 2005, it was 
determined that it was not reasonably feasible for the 
veteran to enter vocational planning or employment. 

In March 2005, the veteran underwent a VA psychiatric 
examination. The examiner indicated that a review of all 
pertinent records, including the claims file, was made prior 
to interviewing the veteran. According to the records, the 
veteran had not previously been evaluated for PTSD. The 
diagnostic impression was PTSD, moderate to severe delayed 
onset, chronic (pending verification of stressors), and 
depression secondary to PTSD. The examiner indicated that the 
veteran's psychiatric diagnoses would render the veteran 
unemployable at the time of the examination.

Effective Date -Total Rating

The law provides that in evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15. In determining 
whether unemployability exists, consideration may be given to 
the claimant's level of education, special training and 
previous work experience, but not to the claimant's age or to 
any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19.

The record indicates that the veteran was employed as a pipe 
fitter and otherwise in the building trades since discharge 
from active military service. Without regard to the question 
of his age which may not be considered, the record developed 
as of the date of claim (September 12, 2003) bore evidence of 
both significant service-connected disability and resulting  
unemployability. See Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001) (Holding that once a veteran submits 
evidence of both service-connected disability and evidence of 
unemployability, VA is obligated to consider total rating 
based on individual unemployability).  

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Given the short time span covering the date of the veteran's 
claim for a total rating (September 12, 2003); an indication 
that he remained employable (October 2003 VA examination) and 
the development of his application for Chapter 31 benefits, 
indicating his unemployability due to service-connected 
disorders (December 2003), the Board will grant the benefit 
of the doubt to the veteran and assign an effective date of 
September 12, 2003 for a total rating. Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993). 


Effective Date - Service Connection for PTSD

The veteran also seeks an effective date earlier than 
December 27, 2004 for the grant of service connection for 
PTSD. Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.

The veteran did not apply for service connection for PTSD 
until December 27, 2004. VA medical records show that as 
early as May 2004, the veteran underwent an initial 
evaluation by the PTSD clinical team in order that he be able 
to participate in the PTSD Korean War group. He had never 
been treated by a mental health professional but had been 
given Xanax on an as needed basis by a non-VA primary care 
provider. In addition to adjustment disorder with mixed 
depression and anxiety related to his wife's cognitive 
decline, the veteran was also found to have PTSD, chronic , 
moderate, pending verification of stressors. 

The veteran's first VA examination for PTSD for compensation 
and pension purposes was in May 2005. This examination 
provided a diagnosis of PTSD, pending verification of 
stressors. In due course, the veteran submitted a stressor 
statement in February 2005. 

Since this claim was not made within one year of service 
discharge, service connection can not be effective any 
earlier than the date of claim or the date entitlement arose, 
whichever is later. Therefore, an effective date earlier than 
December 27, 2004, for the grant of service connection for 
PTSD is not warranted. 


ORDER

Based on facts found, an effective date of September 12, 2003 
for the grant of a total rating is assigned. To this extent, 
the appeal is allowed.  

An effective date earlier than December 27, 2004 for the 
grant of service connection for PTSD is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


